                Case 2:19-cv-08024-ODW-JC Document 51 Filed 02/24/20 Page 1 of 2 Page ID #:815



                1   BARNES & THORNBURG LLP
                    David P. Schack (SBN 106288)
                2   david.schack@btlaw.com
                    Matthew B. O’Hanlon (SBN 253648)
                3   matthew.o’hanlon@btlaw.com
                    2029 Century Park East, Suite 300
                4   Los Angeles, CA 90067-3012
                    Telephone: 310-284-3880
                5   Facsimile: 310-284-3894
                6   Attorneys for Plaintiffs Alan Baker
                    and Linda B. Oliver
                7
                8
                                            UNITED STATES DISTRICT COURT
                9
                                          CENTRAL DISTRICT OF CALIFORNIA
            10
            11
                    ALAN BAKER, LINDA B. OLIVER;           Case No. 2:19-cv-08024-ODW-JC
            12
                                       Plaintiffs,         UPDATED JOINT RESPONSE TO
            13                                             ORDER TO SHOW CAUSE RE
                          v.                               FINALIZATION OF SETTLEMENT
            14                                             [DKT. NO. 49]
                    ALLSTATE INSURANCE COMPANY,
            15      EDWARD CARRASCO, and DOES 1
                    through 10, inclusive,
            16
                                       Defendants.
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
   B ARNES &
T HORNBURG LLP                 UPDATED JOINT RESPONSE TO ORDER TO SHOW CAUSE
ATTORNEYS AT LAW
  LOS ANGELES                     RE FINALIZATION OF SETTLEMENT [DKT. NO. 49]
                Case 2:19-cv-08024-ODW-JC Document 51 Filed 02/24/20 Page 2 of 2 Page ID #:816



                1         Plaintiffs Alan Baker and Linda B. Oliver and Defendant Allstate Insurance
                2   Company (collectively, the “Parties”) submit the following updated response to the
                3   Court’s order to show cause re finalization of settlement [Dkt. No. 49]. The Parties
                4   have entered into a binding settlement agreement effective as of February 21, 2020.
                5   The deadline to fulfill the settlement terms is March 6, 2020. Assuming timely
                6   fulfillment of the settlement terms, the Parties will file a stipulation for dismissal of
                7   this action with prejudice (with the Court to retain jurisdiction over Defendant Allstate
                8   Insurance Company’s pending request for sanctions against Christopher G. Hook [Dkt.
                9   Nos. 39-40]) on or before March 13, 2020.
                                                                      BARNES & THORNBURG LLP
            10
            11 Dated: February 24, 2020                       By: /s/ Matthew B. O’Hanlon
                                                                  David P. Schack
            12                                                    david.schack@btlaw.com
                                                                  Matthew B. O’Hanlon
            13                                                    matthew.o’hanlon@btlaw.com
                                                                  Attorneys for Plaintiffs Alan Baker and
            14                                                    Linda B. Oliver
            15                                                        SHEPPARD, MULLIN, RICHTER &
                                                                      HAMPTON LLP
            16
            17 Dated: February 24, 2020                       By: /s/ Marc J. Feldman (with permission)
            18                                                    Marc J. Feldman
                                                                  MFeldman@sheppardmullin.com
            19                                                    Jack Burns
                                                                  JBurns@sheppardmullin.com
            20                                                    Attorneys for Defendant Allstate
                                                                  Insurance Company
            21
                                               SIGNATURE CERTIFICATION
            22
                          I hereby attest that all other signatories listed, and on whose behalf this filing is
            23
                    submitted, concur in the filing’s content and have authorized the filing.
            24
            25
                    Dated: February 24, 2020                 By: /s/ Matthew B. O’Hanlon
            26                                                   Matthew B. O’Hanlon
            27
            28
   B ARNES &
                                                                  1
T HORNBURG LLP               UPDATED JOINT RESPONSE TO ORDER TO SHOW CAUSE
ATTORNEYS AT LAW
  LOS ANGELES
                                RE FINALIZATION OF SETTLEMENT [DKT. NO. 49]
